Exhibit 10.1 

 

THIS AMENDED AND RESTATED LOAN AGREEMENT is made on May 30, 2015

 

BETWEEN

 

(1)Ace Keen Limited at Room 2807, 28/F., Paul Y. Centre, 51 Hung To Road, Kwun
Tong, Kowloon, Hong Kong (hereinafter referred to as “the Lender”).

 

(2)Moxian (Hong Kong) Limited at Room 1301, 13/F., Wing Tuck Commercial Centre,
177-183 Wing Lok Street, Sheung Wan, Hong Kong (hereinafter referred to as “the
Borrower”).

 

(3)Moxian China, Inc. at Room 2313-2315, Block B, Zhongshen Garden, Caitian
South Road, Futian District, Shenzhen, Guangdong Province, China 518101, which
owns 100% equity interests of the Borrower (hereinafter referred to as “MOXC”).

 

(hereinafter together referred to as “the Parties”)

 

1.RECITALS

 

1.1As of the date hereof, the Lender has lent the Borrower an aggregate of HKD
$5,902,978 (approximately U.S. $761,379.85) (the “Loan”) in contemplation of and
upon prior agreement to the terms and conditions contained in this Agreement and
at the express request of the Borrower.

 

1.3MOXC has agreed to repay the Loan and interest accrued on the Loan in
accordance with the terms of this Agreement.

 

1.4In consideration of the Lender continuing to make the Loan available to the
Borrower, the mutual covenants hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto hereby agree to the terms and conditions set
out in this Agreement.

 

1.5 This Amended and Restated Loan Agreement shall supersede any loan agreements
entered among the Parties.

 

2. THE LOAN

 

2.1The Lender lent the Loan to the Borrower and the Borrower acknowledges
receipt of the same.

 

2.2In consideration of the Loan made to the Borrower, MOXC hereby agrees to
issue to the Lender an unsecured Convertible Promissory Note in substantially
the form attached hereto as Exhibit A (the “Note”), and MOXC hereby agrees to
repay the Note to the Lender in full on or before the Maturity Date. The Note
shall be due and payable on the first anniversary from the issuance date of the
Note (the “Maturity Date”) and it shall be interest free. Upon the consummation
of a Qualified Financing (as defined below), the Note shall automatically
convert into shares of common stock, par value $.001 of MOXC (“Common Stock” and
such shares of Common Stock issuable upon conversion shall be referred to as the
“Conversion Shares”) at a conversion price (the “Mandatory Conversion Price”)
which is equal to the per share price of the Qualified Securities (as defined
below) if a Qualified Financing. If no Qualified Financing is consummated prior
to the Maturity Date, then within 30 days after the Maturity Date (as extended
by the Lender from time to time) as long as any of the principal or interest of
the Note is still outstanding, the Lender shall have the option to convert the
Note into Conversion Shares at the volume weighted average price of the Common
Stock as reported by Bloomberg for a period of twenty trading days immediately
prior to the conversion (the “Optional Conversion Price”). For the purpose of
this Agreement, the term “Qualified Financing” is defined as the sale for cash
by the Company of any equity or convertible securities (“Qualified Securities”)
generating aggregate gross proceeds of at least $5,000,000.

 





 

 

2.3Prepayment of the Note before the Maturity Date may be made to the Lender
without any penalty.

 

2.4The Parties may by written consent extend the Maturity Date.

 

2.5The Lender may assign the Note to a third party with a notice to MOXC of such
assignment. MOXC shall not assign the Note without prior written consent by the
Lender.

 

2.6All payments by the Borrower under this Agreement shall so far as the law
permits be made in full without any deduction or withholding (whether in respect
of a set off, counterclaim, duties, tax, charges, levies or otherwise
howsoever).

 

5 REPRESENTATIONS, WARRANTIES AND UNDERTAKING

 

5.1 Each of MOXC and the Borrower represents, warrants and undertakes to the
Lender that:

 

(a)          it is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted; and

 

(b)          This Agreement has been duly authorized, executed and delivered by
it, and is the valid and binding, enforceable in accordance with their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, or principles of
equity. It has full corporate power and authority necessary to enter into and
deliver this Agreement and to perform its obligations thereunder.

 

(c)          The execution, delivery and performance of this Agreement will not:
(i) result in a violation of its Articles of Incorporation and Bylaws (or
equivalent constitutive document) (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the is a party, or result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
the Borrower or MOXC or by which any of its property or asset or affected except
for those which could not reasonably be expected to have a material adverse
effect on its assets, business, condition (financial or otherwise), results of
operations or its future prospects taken as a whole.

 



2

 

 

5.2 The Lender hereby represents, warrants and undertakes to the Borrower and
Moxian:

 

(a)          The Lender is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation. And the Lender has the
requisite power and authority to enter into and perform this Agreement and to
purchase the Note. The execution, delivery and performance of this Agreement by
the Lender and the consummation by Lender of the transactions contemplated
hereby have been duly authorized by all necessary company action. This Agreement
has been duly authorized, executed and delivered by Lender and constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
Lender, enforceable against Lender in accordance with the terms thereof.

 

(b)          The execution, delivery and performance of this Agreement and the
consummation by Lender of the transactions contemplated hereby do not and will
not result in a violation of Lender’s charter documents, bylaws or other
organizational documents, as applicable.

 

(c)          The Lender hereby acknowledges:

 

(i)           that it was not, a “U.S. Person” (as defined below) at the time
the Lender was offered the Note and as of the date hereof:

 

(A)     Any natural person resident in the United States;

 

(B)     Any partnership or corporation organized or incorporated under the laws
of the United States;

 

(C)     Any estate of which any executor or administrator is a U.S. person;

 

(D)     Any trust of which any trustee is a U.S. person;

 

(E)     Any agency or branch of a foreign entity located in the United States;

 

(F)     Any non-discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary for the benefit or account of a
U.S. person;

 

(G)     Any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and

 

(H)    Any partnership or corporation if (i) organized or incorporated under the
laws of any foreign jurisdiction and (ii) formed by a U.S. person principally
for the purpose of investing in securities not registered under the 1933 Act,
unless it is organized or incorporated, and owned, by accredited RHL
Stockholders (as defined in Rule 501(a) of Regulation D promulgated under the
1933 Act) who are not natural persons, estates or trusts.

 



3

 

 

For the purpose of this section, “United States” or “U.S.” means the United
States of America, its territories and possessions, any State of the United
States, and the District of Columbia.

 

(ii)           it understands that no action has been or will be taken in any
jurisdiction by MOXC that would permit a public offering of the Note or the
Conversion Shares in any country or jurisdiction where action for that purpose
is required;

 

(iii)         as of the execution date of this Agreement, it is not located
within the United States, and it is not purchasing the Note or the Conversion
Shares for the account or benefit of any U.S. Person, except in accordance with
one or more available exemptions from the registration requirements of the
Securities Act of 1933, as amended (the “1933 Act”) or in a transaction not
subject thereto;

 

(iv)         it will not resell the Note or the Conversion Shares except in
accordance with the provisions of Regulation S (Rule 901 through 905 and
Preliminary Notes thereto), pursuant to a registration statement under the 1933
Act, or pursuant to an available exemption from registration; and agrees not to
engage in hedging transactions with regard to such securities unless in
compliance with the 1933 Act;

 

(v)          it will not engage in hedging transactions with regard to shares of
MOXC prior to the expiration of the distribution compliance period specified in
Category 2 or 3 (paragraph (b)(2) or (b)(3)) in Rule 903 of Regulation S, as
applicable, unless in compliance with the 1933 Act; and as applicable, shall
include statements to the effect that the securities have not been registered
under the 1933 Act and may not be offered or sold in the United States or to
U.S. persons (other than distributors) unless the securities are registered
under the 1933 Act, or an exemption from the registration requirements of the
1933 Act is available;

 

(vi)         No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the 1933 Act), general solicitation or general advertising in
violation of the 1933 Act has been or will be used nor will any offers by means
of any directed selling efforts in the United States be made by the Lender or
any of its representatives in connection with the offer and sale of the Note or
the Conversion Shares.

 

(d)          The Lender understands and agrees that the Note and the Conversion
Shares are “restricted securities” and have not been registered under the 1933
Act or any applicable state securities laws by reason of their issuance in a
transaction that does not require registration under the 1933 Act, and that such
Note and Conversion Shares must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration. The Lender understands that it is not
anticipated that there will any market for the resale of the Note or the
Conversion shares.

  



4

 

 

(e)          The Notes and the Conversion Shares shall bear the following or
similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (REASONABLY ACCEPTABLE TO THE COMPANY), IN AN
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.”

 

(f)           Except as set forth on Schedule 5.2 (f), the Lender is not any of
the followings:

 

(i)           an affiliate (as defined under the 1933 Act) of the Borrower or
MOXC;

(ii)          a director or an officer of the Borrower or MOXC;

(iii)         a promoter (as defined under Rule 405 of the Securities Act of
1933, as amended) for the Borrower or MOXC; or

(iv)         a shareholder who owns more than 5% of the securities of the
Borrower or MOXC.

 

6 NO JOINT VENTURE OR PARTNERSHIP

 

6.1Nothing in this Agreement shall create a partnership or joint venture between
the Parties hereto and save as expressly provided in this Agreement neither
party shall enter into or have authority to enter into any engagement or make
any representation or warranty on behalf of or pledge the credit of or otherwise
bind or oblige the other party hereto.

 

7 MISCELLANEOUS

 

7.1No waiver, alteration, variation or addition to this Agreement shall be
effective unless made in writing on or after the date of signature of this
Agreement by the Parties and accepted by an authorised signatory of the Parties.

 

7.2All notices, documents, consents, approvals or other communications (a
‘Notice’) to be given hereunder shall be in writing and shall be transmitted by
registered or recorded delivery mail or courier or personal delivery to the
party being served at the relevant address for that party shown at the head of
this Agreement. Any Notice sent by mail or courier shall be deemed to have been
duly served three working days after the date of posting or dispatch.

 

7.3 The headings in this Agreement shall not affect its interpretation.

 

7.4Throughout this Agreement, whenever required by the context, the use of the
singular number shall be construed to include the plural, and the use of the
plural the singular, and the use of any gender shall include all genders.

 

7.5Reference in this Agreement to a clause or Schedule is to a clause or
Schedule of this Agreement.

 



5

 

 

7.6If any term or provision in this Agreement shall be held to be illegal or
unenforceable, in whole or in part, under any enactment or rule of law, such
term or provision or part shall to that extent be deemed not to form part of
this Agreement but the validity and enforceability of the remainder of this
Agreement shall not be affected.

 

7.7The waiver or forbearance or failure of a party in insisting in any one or
more instances upon the performance of any provisions of this Agreement shall
not be construed as a waiver or relinquishment of that party’s rights to future
performance of such provision and the other party’s obligations in respect of
such future performance shall continue in full force and effect.

 

7.8This Agreement constitutes the entire agreement between the Parties relating
to the subject matter hereof, and except as stated herein or in the instruments
and documents to be executed and delivered pursuant hereto, contains all the
representations and warranties of the Parties relating to the subject matter
hereof.

 

7.9The Borrower hereby acknowledges that he has obtained independent legal
advice on all and every aspect of this Agreement.

 

7.10This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada without regard to principles of conflicts of laws.
Any action brought by either party hereto against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of Nevada or in the federal courts located in the State of Nevada. The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. The
parties hereto agree to submit to the in personam jurisdiction of such courts
and hereby irrevocably waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney’s fees and
costs.

 

7.11This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties hereto. None of the parties hereof has relied on any
representations not contained or referred to in this Agreement and the documents
delivered herewith.

 

7.12The Lender may assign or otherwise convey this Agreement and any of its
rights or obligations hereunder or interest herein, in whole or part, to any
other person with a written notice to the Borrower and MOXC of such assignment.
MOXC or the Borrower shall not assign their respective rights or obligations
under this Agreement to any other party unless approved by the Lender or its
successors or assigns.

 



6

 

 

IN WITNESS WHEREOF the parties hereto have signed, sealed, delivered and
executed this Agreement as a Deed of the date first written above.

 

ACE KEEN LIMITED       /s/ Zhang Guo Hui   Name: Zhang Guo Hui   Title: Director
      MOXIAN (HONG KONG) LIMITED       /s/ Qin Chang Jian    Name: Qin Chang
Jian   Title: Director       MOXIAN CHINA, INC.       /s/ Tan Meng Dong James  
Name:  Tan Meng Dong James   Title: Chief Executive Officer  

 

7

 

 

Schedule 5.2(f)

Affiliation

 

As of the date of this Agreement, the Lender owned ___% of the total outstanding
shares of Common Stock of MOXC.

 

 

 

 

8

 

 

EXHIBIT A

 

CONVERTIBLE PROMISSORY NOTE

 

 

9

 



NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE UPON CONVERSION HEREOF OR
UPON EXCHANGE HEREUNDER (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST
OR PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION
IS NOT REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

 

CONVERTIBLE PROMISSORY NOTE

 



Issuance Date: ______________ US$ 761,379.85





FOR VALUE RECEIVED, MOXIAN CHINA, INC., a Nevada Corporation (the “Company”)
located at Room 2313-2315, Block B, Zhongshen Garden, Caitian South Road, Futian
District, Shenzhen, Guangdong Province, China 518101 hereby promises to pay to
the order of ACE KEEN LIMITED located at Room 2807, 28/F., Paul Y. Centre, 51
Hung To Road, Kwun Tong, Kowloon, Hong Kong or its successors or assigns (the
“Holder”), the principal amount of _HK$5,902,978_ or United States Dollars
(US$_761,379.85_) on or prior to one (1) year after the issuance of this Note
(the “Maturity Date”), in accordance with the terms hereof. This Convertible
Promissory Note (this note, and all notifications, extensions, future advances,
supplements, and renewals thereof, and any substitutions therefor, hereinafter
referred to as the “Note.” The Note is issued pursuant to the Loan Agreement,
dated as of the even date hereof (the “Loan Agreement”), entered into by and
between the Company and the Holder. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement.

 

1.                  Payments of Principal and Interest.

 

(a)                Payment of Principal. The principal amount of this Note shall
be paid to the Holder on or prior to the Maturity Date.

 

(b)                Payment of Interest. This Note shall be interest free and
shall not accrue any interest. Upon the occurrence of an Event of Default, the
Note shall bear interest at the lesser of (i) the compounded rate of five (5%)
percent per year until such Event of Default is cured or (ii) the maximum
permitted under applicable law.

 

(c)                General Payment Provisions. So long as a Holder or any of its
nominees shall be the holder of any Note, and notwithstanding anything contained
elsewhere in this Note to the contrary, all sums of principal, interest or
otherwise becoming due on this Note shall be made in lawful money of the United
States of America by certified bank check or wire transfer to such account as
the Holder may designate by written notice to the Company no later than 4:00
p.m. New York time, on the date such payment is due, without the presentation or
surrender of such Note or the making of any notation thereon. Any payment made
after 4:00 p.m. New York time, on a Business Day will be deemed made on the next
following Business Day. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding Business Day, and interest shall be payable on any
principal so extended for the period of such extension. All amounts payable
under this Note shall be paid free and clear of, and without reduction by reason
of, any deduction, set-off or counterclaim. The Company will afford the benefits
of this Section to the Holder and to each other Person holding this Note. For
purposes of this Note, “Business Day” shall mean any day other than a Saturday,
Sunday or a day on which commercial banks in the State of New York are
authorized or required by law or executive order to remain closed.

 

(d)                Optional Prepayment. At any time prior to the Maturity Date,
the Company may pre-pay this Note without penalty and, upon such prepayment in
full, the Holder shall have no further rights under this Note, including no
rights of conversion.

 





 



 

2.                  Conversion of Note.

 

(a)                Mandatory Conversion. On the date when the Company
consummates a Qualified Financing (as defined below), all or any portion of the
outstanding and unpaid principal and interest of this Note shall automatically
convert into fully paid and non- assessable shares of the Company’s $.001 par
value per share common stock (the “Common Stock”) at a conversion price equal to
the per share price of the Qualified Securities (as defined below), subject to
adjustment to reflect forward or reverse stock splits, recapitalizations, stock
dividends as set forth herein (the “Mandatory Conversion Price”). The number of
shares of Common Stock to be issued as a result of the automatic conversion of
the Note (the “Conversion Shares”) shall be calculated by dividing: (x) all or
any portion of the outstanding and unpaid principal and interest of this Note,
by (y) the Mandatory Conversion Price. For the purpose of this Note, the term
“Qualified Financing” is defined as the sale for cash by the Company of any
equity or convertible securities (“Qualified Securities”) generating aggregate
gross proceeds of at least $5,000,000.

 

(b)                Optional Conversion. If no Qualified Financing is consummated
prior to the Maturity Date (as extended by the Holder from time to time) and as
long as there remains outstanding principal or interest of this Note, the Holder
shall have the right, within 30 days after the Maturity Date (as extended by the
Holder from time to time) of this Note, to convert all or any portion of the
outstanding and unpaid principal and interest of this Note into Conversion
Shares at the volume weighted average price (“VWAP”) of the Company’s Common
Stock as reported by Bloomberg for a period of twenty (20) trading days
immediately prior to the date of conversion (“Optional Conversion Price”). The
number of Conversion Shares to be issued as a result of the optional conversion
of the Note shall be calculated by dividing: (x) all or any portion of the
outstanding and unpaid principal and interest of this Note, by (y) the Optional
Conversion Price.

 

(c)                Mechanics of Holders Conversion. The conversion of this Note
shall be conducted in the following manner:

 

(i)                 Subject to Section 2(b) hereof, this Note may be converted
by the Holder in whole or in part at any time from time to time after the
Issuance Date, by (A) submitting to the Company a Notice of Conversion in the
form of Exhibit A (by facsimile, e-mail or other reasonable means of
communication dispatched on the Conversion Date prior to 6:00 p.m., New York,
New York time) and (B) surrendering this Note at the principal office of the
Company. Notwithstanding anything to the contrary set forth herein, upon
conversion of this Note in accordance with the terms hereof, the Holder shall
not be required to physically surrender this Note to the Company unless the
entire unpaid principal amount of this Note is so converted.  The Holder and the
Company shall maintain records showing the principal amount so converted and the
dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon each such conversion.  In the event of any dispute
or discrepancy, such records of the Company shall, prima facie, be controlling
and determinative in the absence of manifest error.  Notwithstanding the
foregoing, if any portion of this Note is converted as aforesaid, the Holder may
not transfer this Note unless the Holder first physically surrenders this Note
to the Company, whereupon the Company will forthwith issue and deliver upon the
order of the Holder a new Note of like tenor, registered as the Holder (upon
payment by the Holder of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid principal amount of this
Note.  The Holder and any assignee, by acceptance of this Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Note, the unpaid and unconverted principal and interest of
this Note represented by this Note may be less than the amount stated on the
face hereof. At such time as such conversion has been effected, the rights of
the Holder of this Note as the Holder of such Note shall cease (with respect to
the amount so converted), and the Person or Persons in whose name or names any
certificate or certificates for the Common Stock are to be issued upon such
conversion shall be deemed to have become the holder or holders of record of the
Common Stock represented thereby.

 



2

 



 

(ii)                As soon as possible after the conversion has been effected,
the Company or acquirer shall deliver to the converting holder a certificate or
certificates representing the Conversion Shares issuable by reason of such
conversion in such name or names and such denomination or denominations as the
converting holder has specified.

 

(iii)               No fraction of shares or scrip representing fractions of
shares will be issued on conversion. Upon any conversion of the entire
outstanding principal of and interest on this Note, the number of shares or
other securities issuable shall be rounded up to the nearest whole number.

 

(iv)               The issuance of certificates for Conversion Shares upon
conversion of this Note shall be made without charge to the holder hereof in
respect thereof or other cost incurred by the Company or acquirer in connection
with such conversion and the related issuance of Conversion Shares.

 

(v)                 Neither the Company nor acquirer shall close its books
against the transfer of this Note in any manner which interferes with the timely
conversion of this Note. The Company shall assist and cooperate with any holder
of this Note required to make any governmental filings or obtain any
governmental approval prior to or in connection with the conversion of this Note
(including, without limitation, making any filings required to be made by the
Company).

 

(vi)               The Company or its acquirer shall at all times reserve and
keep available out of its authorized but unissued shares of the common stock,
solely for the purpose of issuance upon conversion hereunder, such number of
shares of other type of capital securities of the Company or its acquirer
issuable upon conversion. All Conversion Shares which are so issuable shall,
when issued, be duly authorized and validly issued, fully paid and nonassessable
and free from all taxes, liens and charges. The Company or its acquirer shall
take all such actions as may be necessary to assure that all such Conversion
Shares may be so issued without violation of any applicable law or governmental
regulation or any requirements of any domestic securities exchange upon which
such shares of capital stock are quoted.

 

3.                  Adjustment to the Conversion Price.

 

(a)                Adjustment Due to Merger, Consolidation, Etc. At the option
of the Holder, the sale, conveyance or disposition of all or substantially all
of the assets of the Company, the effectuation by the Company of a transaction
or series of related transactions in which more than 50% of the voting power of
the Borrower is disposed of, or the consolidation, merger or other business
combination of the Company with or into any other Person or Persons when the
Company is not the survivor shall be treated pursuant to Section 3(b) hereof.
“Person” shall mean any individual, corporation, limited liability company,
partnership, association, trust or other entity or organization.

 



3

 

 

(b)                Adjustment Due to Merger, Consolidation, Etc. If, at any time
when this Note is issued and outstanding, there shall be any merger,
consolidation, exchange of shares, recapitalization, reorganization, or other
similar event, as a result of which shares of Common Stock of the Company shall
be changed into the same or a different number of shares of another class or
classes of stock or securities of the Company or another entity, or in case of
any sale or conveyance of all or substantially all of the assets of the Company
other than in connection with a plan of complete liquidation of the Company,
then the Holder of this Note shall thereafter have the right to receive upon
conversion of this Note, upon the basis and upon the terms and conditions
specified herein and in lieu of the shares of Common Stock immediately
theretofore issuable upon conversion, such stock, securities or assets which the
Holder would have been entitled to receive in such transaction had this Note
been converted in full immediately prior to such transaction (without regard to
any limitations on conversion set forth herein), and in any such case
appropriate provisions shall be made with respect to the rights and interests of
the Holder of this Note to the end that the provisions hereof (including,
without limitation, provisions for adjustment of the Conversion Price and of the
number of shares of Conversion Shares issuable upon conversion of the Note)
shall thereafter be applicable, as nearly as may be practicable in relation to
any securities or assets thereafter deliverable upon the conversion hereof.

 

(c)                Purchase Rights. If, at any time when the Note is issued and
outstanding, the Company issues any convertible securities or rights to purchase
stock, warrants, securities or other property (the “Purchase Rights”) pro rata
to the record holders of any class of Common Stock, then the Holder of this
Debenture will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which such Holder could have
acquired if such Holder had held the number of units of Conversion Shares
acquirable upon complete conversion of this Note (without regard to any
limitations on conversion contained herein) immediately before the date on which
a record is taken for the grant, issuance or sale of such Purchase Rights or, if
no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Purchase Rights.

 

4.                  Transfer, Exchange and Replacement.

 

(a)                Transfer. This Note has not been and is not being registered
under the provisions of the Act or any state securities laws and this Note may
not be transferred prior to the end of the holding period applicable to sales
under Rule 144 unless in accordance with applicable law and unless (1) the
transferee is an “accredited investor” (as defined in Regulation D under the
Securities Act) and (2) the holder shall have delivered to the Company an
opinion of counsel, reasonably satisfactory in form, scope and substance to the
Company, to the effect that this Note may be sold or transferred without
registration under the Act. Prior to any such transfer, such transferee shall
have represented in writing to the Company that such transferee has requested
and received from the Company all information relating to the business,
properties, operations, condition (financial or other), results of operations or
prospects of the Company deemed relevant by such transferee, and that such
transferee has been afforded the opportunity to ask questions of the Company
concerning the foregoing. Upon surrender of any Note for registration of
transfer or for exchange to the Company at its principal office, the Company at
its sole expense will execute and deliver in exchange therefor a new Note or
Notes, as the case may be, as requested by the holder or transferee, which
aggregate principal amount is equal the unpaid principal amount of such Note,
registered as such holder or transferee may request, dated so that there will be
no loss of interest on the Note and otherwise of like tenor; provided that this
Note may not be transferred by Holder to any Person other than Holder’s
affiliates without the prior written consent of the Company (which consent shall
not be unreasonably withheld or delayed). The issuance of new Notes shall be
made without charge to the holder(s) of the surrendered Note for any issuance
tax in respect thereof or other cost incurred by the Company in connection with
such issuance, provided that each holder of the Note shall pay any transfer
taxes associated therewith. The Company shall be entitled to regard the
registered holder of this Note as the holder of the Note so registered for all
purposes until the Company or its agent, as applicable, is required to record a
transfer of this Note on its register.

 



4

 



 

(b)                Replacement. Upon notice to the Company of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of an indemnification undertaking by the Holder to the Company in a
form reasonably acceptable to the Company and, in the case of mutilation, upon
surrender and cancellation of the Note, the Company shall execute and deliver a
new Note of like tenor and date and in substantially the same form as this Note;
provided, however, the Company shall not be obligated to re-issue a Note if the
Holder contemporaneously requests the Company to convert such remaining
principal amount and interest into Common Stock.

 

5.                  Defaults and Remedies.

 

(a)                Events of Default. An “Event of Default” means any of the
following events which is not cured within 10 business days (the “Cure Period”)
provided however that such Cure Period is not applicable to paragraph (i) below:

 

(i)                 failure by the Company to pay any principal amount or
interest due hereunder within thirty (30) Business Days of the date such payment
is due;

 

(ii)                the Company shall:

 

(1) make a general assignment for the benefit of its creditors;

 

(2) apply for or consent to the appointment of a receiver, trustee, assignee,
custodian, sequestrator, liquidator or similar official for itself or any of its
assets and properties;

 

(3) commence a voluntary case for relief as a debtor under the United States
Bankruptcy Code;

 

(4) file with or otherwise submit to any governmental authority any petition,
answer or other document seeking: (A) reorganization, (B) an arrangement with
creditors or (C) to take advantage of any other present or future applicable law
respecting bankruptcy, reorganization, insolvency, readjustment of debts, relief
of debtors, dissolution or liquidation;

 

(5) file or otherwise submit any answer or other document admitting or failing
to contest the material allegations of a petition or other document filed or
otherwise submitted against it in any proceeding under any such applicable law,
or

 

(6) be adjudicated a bankrupt or insolvent by a court of competent jurisdiction;

 

(iii)               any receiver, trustee, assignee, custodian, sequestrator,
liquidator or other official shall be appointed with respect to the Company, or
shall be appointed to take or shall otherwise acquire possession or control of
all or a substantial part of the assets and properties of the Company, and any
of the foregoing shall continue unstayed and in effect for any period of sixty
(60) days;

 

(iv)               any material breach by the Company of any of its
representations or warranties under the Loan Agreement; or

 



5

 



 

(v)               any default, whether in whole or in part, shall occur in the
due observance or performance of any obligations or other covenants, terms or
provisions to be performed under this Note or the Loan Agreement which is not
cured by the Company within the Cure Period after receipt of written notice
thereof.

 

(b)                Remedies. Holder of the Note at its option may declare all
principal and accrued and unpaid interest thereon and all other amounts payable
under this Note immediately due and payable; provided, however, that this Note
shall automatically become due and payable without any declaration in the case
of an Event of Default specified in clause (ii) of Section 6(a) above.

 

6.                  Amendment and Waiver. The provisions of this Note may not be
modified, amended or waived, without a written amendment executed by the Company
and holders of the Notes consisting of a majority of the outstanding principal
amount.

 

7.                  Voting Rights. Upon Conversion into the Common Stock the
Holder shall have the voting rights applicable to the Common Stock consistent
with the Company’s Articles of Incorporation and By-laws.

 

8.                  Investment Representations. This Note has been issued
subject to certain investment representations of the original Holder set forth
in the Loan Agreement and may be transferred or exchanged only in compliance
with the Loan Agreement and applicable federal and state securities laws and
regulations.

 

9.                  Cancellation. After all principal owed on this Note has been
paid in full, this Note shall automatically be deemed canceled, shall be
surrendered to the Company for cancellation and shall not be re-issued.

 

10.                Waiver of Notice. To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note.

 

11.               Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the laws of
the State of Nevada, without giving effect to provisions thereof regarding
conflict of laws. Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts sitting in the State
of Florida for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by sending by certified mail or overnight courier a copy thereof to
such party at the address indicated in the preamble hereto and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



6

 



 

12.                Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity.

 

13.                Specific Shall Not Limit General; Construction. No specific
provision contained in this Note shall limit or modify any more general
provision contained herein. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof.

 

14.               Failure or Indulgence Not Waiver. No failure or delay on the
part of this Note in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.

 

15.                Assignments. The Holder may assign, participate, transfer or
otherwise convey this Note and any of its rights or obligations hereunder or
interest herein, in whole or part, to any other Person and this Note shall inure
to the benefit of the Payee’s successors and assigns. The Company shall not
assign or delegate this Note or any of its liabilities or obligations hereunder
without the prior written consent from the Holder.

 

16.                Notice. Notice shall be given to each party at the address
indicated in the preamble hereto or at such other address as provided to the
other party in writing.

 

[-Signature Page Follows-]

 



7

 



 

IN WITNESS WHEREOF, the Company has caused this Note to be executed on and as of
the Issuance Date.

 



  Moxian China, Inc.         By: /s/ Tan Meng Dong James   Name: Tan Meng Dong
James   Title: Chief Executive Officer

  

[-Signature Page to Convertible Promissory Note-] 



8

 



EXHIBIT A

NOTICE OF CONVERSION

The undersigned hereby elects to convert $_____________ amount of the Note
(defined below) into that number of shares of Common Stock (“Common Stock”) to
be issued pursuant to the conversion of the Note as set forth below, of Moxian
China, Inc., a Nevada corporation (the “Company”) according to the conditions of
the convertible promissory note of the Company dated as of __________ (the
“Note”), as of the date written below.  No fee will be charged to the Holder for
any conversion, except for transfer taxes, if any.  

The undersigned hereby requests that the Company issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

___________________________

___________________________

___________________________

Date of Conversion:      ______________________ Applicable Conversion Price:  
 ______________________ Number of Shares of Common Stock to be issued pursuant
to Conversion of the Note:      _____________________ Amount of Principal due
remaining under the Note after this conversion:    ______________________      

HOLDER

 

By:_____________________________

Name:

Title:

Date:  __________________________

 

 

 

 

 

 